Citation Nr: 1814186	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased schedular rating for residuals of a right total knee replacement with right quadriceps atrophy assigned a schedular evaluation of 30 percent from November 1, 2010, to January 11, 2011, and March 1, 2012, to April 7, 2015 (right knee disability).

2.  Entitlement to an increased schedular rating for residuals of a right total knee replacement with right quadriceps atrophy assigned a schedular evaluation of 60 percent from April 8, 2015.

3.  Extraschedular consideration for residuals of a right total knee replacement with right quadriceps atrophy from November 1, 2010, to January 11, 2011, and March 1, 2012, to April 7, 2015.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady

ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active service in the United States Army from September 1977 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The case was previously before the Board in May 2015.  The Board increased the Veteran's rating for PTSD and denied increased ratings for the Veteran's right ankle strain, left ankle strain, and scar associated with the Veteran's right knee.  The Board also found that the criteria for an earlier effective date for service connection for the Veteran's right knee disability were not met.  Lastly, the Board remanded the Veteran's claim for service connection for right quadriceps disability and for an increased schedular rating for residuals of a right total knee replacement (previously classified as residuals of a right ACL tear).  The Board remanded this issue in order to clarify if the right quadriceps disability is a separate disability for rating purposes and if it is due to or aggravated by the Veteran's service-connected right knee disability.  

Subsequently, in a December 2015 rating decision, the RO recharacterized the Veteran's right knee disability to include the right quadriceps atrophy.  Accordingly, the Veteran's disability rating was increased from 30 percent to 60 percent as a result of this decision, and for the purpose of clarity, the Board has separately identified the issue for a rating in excess of 60 percent.  

Pursuant to the Veteran's attorney's request in December 2017, the Board has also set forth a separate issue of entitlement to extraschedular consideration for residuals of a right total knee replacement with right quadriceps atrophy from November 1, 2010, to January 11, 2011, and March 1, 2012, to April 7, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the issue of entitlement to a scheduler increased rating for the Veteran's right knee disability, the Board finds the Veteran's last examination to be inadequate to decide this case.  The Board has reached this conclusion because the November 2015 VA examiner did not test the Veteran's knee for instability.  Since the currently assigned 60 percent rating under Diagnostic Code 5055 does not contemplate instability, the Board finds that it must consider a separate rating for instability, including retrospectively for the periods of November 1, 2010, to January 11, 2011, and March 1, 2012, to April 7, 2015.  The Veteran's lay statements and medical history show that the Veteran reported right knee instability and the November 2015 VA examiner did not take this into account.  Therefore, the Board finds this examination inadequate and that a remand is necessary to obtain a competent and credible medical opinion as to the severity of the Veteran's knee disability.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

As to the issue of extraschedular consideration for the periods of November 1, 2010, to January 11, 2011, and March 1, 2012, to April 7, 2015, the record reflects that the Veteran has established a history of chronic pain and right knee instability.  In addition, the record reflects that the Veteran was employed as a barber and he reported to VA that the pain and instability associated with his right knee disability caused him to miss time at work.  Moreover, the November 2015 VA examiner indicated that the Veteran's right knee impacts his ability to perform work because the Veteran is unable to stand, walk, or sit for a prolonged period of time.  Based on the foregoing, the Board finds there are sufficient grounds to submit this case to the Director of Compensation Service for extrascheduler consideration.

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from November 7, 2017, to the present 

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability, to include a retrospective opinion for the periods of November 1, 2010, to January 11, 2011, and March 1, 2012, to April 7, 2015.  The claims file should be made available to and reviewed by the examiner. 

(A).  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

(B).  In the event that that the Veteran reports that his disability results in flare-ups, the examiner should request the Veteran to identify the extent of his functional loss during a flare-up and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Refer the case to the Director of Compensation Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321 (b)(1) for the periods of November 1, 2010, to January 11, 2011, and March 1, 2012, to April 7, 2015.  The referral should be accompanied by a full statement as to the Veteran's employment interferences and functional impairments caused by his service connected right knee disability and the Director of Compensation Service should provide a complete rationale for any determination rendered. 

4.  The RO should also undertake any other development it determines to be necessary to properly develop this claim.  

5.  Then readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


